957 So. 2d 95 (2007)
Keith MATHIS, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-3778.
District Court of Appeal of Florida, First District.
May 14, 2007.
*96 Keith Mathis, pro se, Petitioner.
Kathleen Von Hoene, General Counsel, and Marjorie C. Holladay, Assistant General Counsel, Florida Department of Corrections, Tallahassee, for Respondent.
PER CURIAM.
Keith Mathis timely petitions for certiorari review of an order of the circuit court denying his petition for writ of mandamus, in which he sought an award of additional credit for time he spent in county jail following his sentencing but prior to his delivery to the custody of the Department of Corrections. The circuit court denied that claim on the merits, and Mathis does not challenge that ruling before this court. However, he asserts that the circuit court erred when, in reliance on section 57.085, Florida Statutes (2006), it imposed a lien on his inmate trust account to recoup filing fees and costs. The Department concedes and we agree that petitioner's argument in this regard is meritorious. Since this claim, if successful, would have reduced the time he will spend in prison, it constituted a "collateral criminal" proceeding as described in Schmidt v. Crusoe, 878 So. 2d 361 (Fla.2003). Because section 57.085 was inapplicable, the imposition of a lien on petitioner's inmate trust account was not authorized by law. See Cason v. Crosby, 892 So. 2d 536 (Fla. 1st DCA 2005).
Accordingly, we quash the order imposing a lien on petitioner's inmate trust account to recoup filing fees and costs, and remand to the circuit court with instructions to direct the reimbursement of any funds collected pursuant to the improper lien.
VAN NORTWICK, LEWIS, and ROBERTS, JJ., concur.